 Case 3:19-cv-00263-M-BH Document 40 Filed 03/23/21                   Page 1 of 2 PageID 425



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

XIAO CHEN LIN,                                   )
     ID # 08242-043,                             )
            Movant,                              )
                                                 )   No. 3:19-CV-263-M-BH
vs.                                              )   No. 3:16-CR-270-M(1)
                                                 )
UNITED STATES OF AMERICA,                        )
          Respondent.                            )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE AND
                   DENYING CERTIFICATE OF APPEALABILITY

       After reviewing the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge for plain error, I am of the opinion that the Findings and Conclusions of the

Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the Court.

       By separate judgment, the movant’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside,

or Correct Sentence by a Person in Federal Custody, received on February 1, 2019 (doc. 2), will

be DENIED with prejudice.

       In accordance with Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c) and after considering

the record in this case and the recommendation of the Magistrate Judge, the movant is DENIED a

Certificate of Appealability. The Court adopts and incorporates by reference the Magistrate

Judge’s Findings, Conclusions, and Recommendation in support of its finding that the movant has

failed to show (1) that reasonable jurists would find this Court’s “assessment of the constitutional

claims debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether the
    Case 3:19-cv-00263-M-BH Document 40 Filed 03/23/21                         Page 2 of 2 PageID 426



petition states a valid claim of the denial of a constitutional right” and “debatable whether [this

Court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).1

        In the event that the movant files a notice of appeal, he must pay the $505.00 appellate

filing fee or submit a motion to proceed in forma pauperis that is accompanied by a properly signed

certificate of inmate trust account.

        SIGNED this 23rd day of March, 2021.




1        Rule 11 of the Rules Governing Section 2255 Proceedings for the United States District Courts, as amended
effective on December 1, 2019, reads as follows:
         (a) Certificate of Appealability. The district court must issue or deny a certificate of appealability
         when it enters a final order adverse to the applicant. Before entering the final order, the court may
         direct the parties to submit arguments on whether a certificate should issue. If the court issues a
         certificate, the court must state the specific issue or issues that satisfy the showing required by 28
         U.S.C. § 2253(c)(2). If the court denies a certificate, a party may not appeal the denial but may seek
         a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A motion to
         reconsider a denial does not extend the time to appeal.
         (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order
         entered under these rules. A timely notice of appeal must be filed even if the district court issues a
         certificate of appealability. These rules do not extend the time to appeal the original judgment of
         conviction.
